 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made and entered into as of the
2nd day of April, 2014 (the “Effective Date”), by and between Bluerock
Residential Growth REIT, Inc., a Maryland corporation (the “REIT”, which terms
shall include any entity controlled directly or indirectly by the REIT),
Bluerock Residential Holdings, L.P., a Delaware limited partnership (the
“Operating Partnership”) and I. Bobby Majumder, an individual (“Indemnitee”).
The term “Company” as used in this Agreement is intended to refer to both or
either of the REIT and/or the Operating Partnership, as the context requires so
as to interpret the relevant provision in such a manner as to permit the
broadest scope of allowable indemnification for Indemnitee hereunder permitted
by applicable law and regulations.

 

WHEREAS, at the request of the REIT, Indemnitee currently serves as a director
of the REIT and may, therefore, be subjected to claims, suits or proceedings
arising as a result of his service; and

 

WHEREAS, as an inducement to Indemnitee to continue to serve as such director,
the Company has agreed to indemnify and to advance expenses and costs incurred
by Indemnitee in connection with any such claims, suits or proceedings, to the
maximum extent permitted by law; and

 

WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses;

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.          Definitions. For purposes of this Agreement:

 

(a)          “Change in Control” means a change in control of the Company
occurring after the Effective Date of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or
not the Company is then subject to such reporting requirement; provided,
however, that, without limitation, such a Change in Control shall be deemed to
have occurred if, after the Effective Date (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 15% or more of the
combined voting power of all of the Company’s then-outstanding securities
entitled to vote generally in the election of directors without the prior
approval of at least two-thirds of the members of the board of directors of the
Company (the “Board of Directors”) in office immediately prior to such person’s
attaining such percentage interest; (ii) the Company is a party to a merger,
consolidation, sale of assets, plan of liquidation or other reorganization not
approved by at least two-thirds of the members of the Board of Directors then in
office, as a consequence of which members of the Board of Directors in office
immediately prior to such transaction or event constitute less than a majority
of the Board of Directors thereafter; or (iii) at any time, a majority of the
members of the Board of Directors are not individuals (A) who were directors as
of the Effective Date or (B) whose election by the Board of Directors or
nomination for election by the Company’s stockholders was approved by the
affirmative vote of at least two-thirds of the directors then in office who were
directors as of the Effective Date or whose election for nomination for election
was previously so approved.

 

Indemnification Agreement – I. Bobby Majumder

BRG

 

 

 

 

(b)          “Corporate Status” means the status of a person as a present or
former director, officer, employee or agent of the Company or as a director,
trustee, officer, partner, manager, managing member, fiduciary, employee or
agent of any other foreign or domestic corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving in such capacity at the request of
the Company. As a clarification and without limiting the circumstances in which
Indemnitee may be serving at the request of the Company, service by Indemnitee
shall be deemed to be at the request of the Company if Indemnitee serves or
served as a director, trustee, officer, partner, manager, managing member,
fiduciary, employee or agent of any corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan or other enterprise (i) of
which a majority of the voting power or equity interest is owned directly or
indirectly by the Company or (ii) the management of which is controlled directly
or indirectly by the Company.

 

(c)          “Disinterested Director” means a director of the Company who is not
and was not a party to the Proceeding in respect of which indemnification and/or
advance of Expenses is sought by Indemnitee.

 

(d)          “Effective Date” means the date set forth in the first paragraph of
this Agreement.

 

(e)          “Expenses” means any and all reasonable and out-of-pocket
attorneys’ fees and costs, retainers, court costs, transcript costs, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, federal, state, local
or foreign taxes imposed on Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement, Employee Retirement Income
Security Act of 1974, as amended, excise taxes and penalties and any other
disbursements or expenses incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in or otherwise participating in a Proceeding. Expenses shall also
include Expenses incurred in connection with any appeal resulting from any
Proceeding including, without limitation, the premium, security for and other
costs relating to any cost bond supersedeas bond or other appeal bond or its
equivalent.

 

(f)          “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement or of other indemnitees under similar
indemnification agreements); or (ii) any other party to or participant or
witness in the Proceeding giving rise to a claim for indemnification or advance
of Expenses hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

 

Indemnification Agreement – I. Bobby Majumder

BRG

 

-2-

 

 

(g)          “Proceeding” means any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other proceeding, whether brought by or
in the right of the Company or otherwise and whether of a civil (including
intentional or unintentional tort claims), criminal, administrative or
investigative (formal or informal) nature, including any appeal therefrom. If
Indemnitee reasonably believes that a given situation may lead to or culminate
in the institution of a Proceeding, such situation shall also be considered a
Proceeding.

 

Section 2.          Services by Indemnitee. Indemnitee will serve as a director
of the Company. However, this Agreement shall not impose any independent
obligation on Indemnitee or the Company to continue Indemnitee’s service to the
Company. This Agreement shall not be deemed an employment contract between the
Company (or any other entity) and Indemnitee.

 

Section 3.          General. The Company shall indemnify, and advance Expenses
to, Indemnitee (a) as provided in this Agreement and (b) otherwise to the
maximum extent permitted by Maryland law in effect on the Effective Date and as
amended from time to time; provided, however, that no change in Maryland law
shall have the effect of reducing the benefits available to Indemnitee hereunder
based on Maryland law as in effect on the Effective Date. The rights of
Indemnitee provided in this Section 3 shall include, without limitation, the
rights set forth in the other sections of this Agreement, including any
additional indemnification permitted by Section 2-418(g) of the Maryland General
Corporation Law (the “MGCL”).

 

Section 4.          Standard for Indemnification. If, by reason of Indemnitee’s
Corporate Status, Indemnitee is, or is threatened to be, made a party to any
Proceeding, Indemnitee shall be indemnified against all judgments, penalties,
fines and amounts paid in settlement and all Expenses actually and reasonably
incurred by him or on his behalf in connection with any such Proceeding unless
it is established that (a) the act or omission of Indemnitee was material to the
matter giving rise to the Proceeding and (i) was committed in bad faith or
(ii) was the result of active and deliberate dishonesty, (b) Indemnitee actually
received an improper personal benefit in money, property or services or (c) in
the case of any criminal Proceeding, Indemnitee had reasonable cause to believe
that his conduct was unlawful.

 

Section 5.          Certain Limits on Indemnification. Notwithstanding any other
provision of this Agreement (other than Section 6), Indemnitee shall not be
entitled to:

 

(a)          indemnification hereunder if the Proceeding was one by or in the
right of the Company and Indemnitee is adjudged to be liable to the Company;

 

(b)          indemnification hereunder if Indemnitee is adjudged to be liable on
the basis that personal benefit was improperly received in any Proceeding
charging improper personal benefit to Indemnitee, whether or not involving
action in the Indemnitee’s Corporate Status; or

 

Indemnification Agreement – I. Bobby Majumder

BRG

 

-3-

 

 

(c)          indemnification or advance of Expenses hereunder if the Proceeding
was brought by Indemnitee unless: (i) the Proceeding was brought to enforce
indemnification under this Agreement; and then only to the extent in accordance
with and as authorized by Section 12 of this Agreement, or (ii) the Company’s
charter or by-laws, a resolution of the stockholders entitled to vote generally
in the election of directors or of the Board of Directors or an agreement
approved by the Board of Directors to which the Company is a party expressly
provide otherwise.

 

Section 6.          Court-Ordered Indemnification. Notwithstanding any other
provision of this Agreement, a court of appropriate jurisdiction, upon
application of Indemnitee and such notice as the court shall require, may order
indemnification in the following circumstances:

 

(a)          if it determines Indemnitee is entitled to reimbursement under
Section 2-418(d)(1) of the MGCL, the court shall order indemnification, in which
case Indemnitee shall be entitled to recover the Expenses of securing such
reimbursement; or

 

(b)          if it determines that Indemnitee is fairly and reasonably entitled
to indemnification in view of all the relevant circumstances, whether or not
Indemnitee (i) has met the standards of conduct set forth in Section 2-418(b) of
the MGCL or (ii) has been adjudged liable for receipt of an improper personal
benefit under Section 2-418(c) of the MGCL, the court may order such
indemnification as the court shall deem proper. However, indemnification with
respect to any Proceeding by or in the right of the Company or in which
liability shall have been adjudged in the circumstances described in
Section 2-418(c) of the MGCL shall be limited to Expenses.

 

Section 7.          Indemnification for Expenses of a Party Who is Wholly or
Partly Successful. Notwithstanding any other provision of this Agreement, and
without limiting any such provision, to the extent that Indemnitee was or is, by
reason of his Corporate Status, made a party to (or otherwise becomes a
participant in) any Proceeding and is successful, on the merits or otherwise, in
the defense of such Proceeding, Indemnitee shall be indemnified for all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee under this Section 7 for all Expenses actually and reasonably
incurred by him or on his behalf in connection with each such claim, issue or
matter, allocated on a reasonable and proportionate basis. For purposes of this
Section 7 and, without limitation, the termination of any claim, issue or matter
in such a Proceeding by dismissal, with or without prejudice, shall be deemed to
be a successful result as to such claim, issue or matter.

 

Indemnification Agreement – I. Bobby Majumder

BRG

 

-4-

 

 

Section 8.          Advance of Expenses for a Party. If, by reason of
Indemnitee’s Corporate Status, Indemnitee is, or is threatened to be, made a
party to any Proceeding, the Company shall, without requiring a preliminary
determination of Indemnitee’s ultimate entitlement to indemnification hereunder,
advance all reasonable Expenses incurred by or on behalf of Indemnitee in
connection with such Proceeding within ten days after the receipt by the Company
of a statement or statements requesting such advance or advances from time to
time, whether prior to or after final disposition of such Proceeding. Such
statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee and shall include or be preceded or accompanied by a written
affirmation by Indemnitee of Indemnitee’s good faith belief that the standard of
conduct necessary for indemnification by the Company as authorized by law and by
this Agreement has been met and a written undertaking by or on behalf of
Indemnitee, in substantially the form attached hereto as Exhibit A or in such
form as may be required under applicable law as in effect at the time of the
execution thereof, to reimburse the portion of any Expenses advanced to
Indemnitee relating to claims, issues or matters in the Proceeding as to which
it shall ultimately be established that the standard of conduct has not been met
by Indemnitee and which have not been successfully resolved as described in
Section 7 of this Agreement. To the extent that Expenses advanced to Indemnitee
do not relate to a specific claim, issue or matter in the Proceeding, such
Expenses shall be allocated on a reasonable and proportionate basis. The
undertaking required by this Section 8 shall be an unlimited general obligation
by or on behalf of Indemnitee and shall be accepted without reference to
Indemnitee’s financial ability to repay such advanced Expenses and without any
requirement to post security therefor.

 

Section 9.          Indemnification and Advance of Expenses of a Witness.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is or may be, by reason of his Corporate Status, made a witness or
otherwise asked to participate in any Proceeding, whether instituted by the
Company or any other party, and to which Indemnitee is not a party, he shall be
advanced all reasonable Expenses and indemnified against all Expenses actually
and reasonably incurred by him or on his behalf in connection therewith within
ten days after the receipt by the Company of a statement or statements
requesting any such advance or indemnification from time to time, whether prior
to or after final disposition of such Proceeding. Such statement or statements
shall reasonably evidence the Expenses incurred by Indemnitee.

 

Section 10.          Procedure for Determination of Entitlement to
Indemnification.

 

(a)          To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. Indemnitee may submit one or more such requests
from time to time and at such time(s) as Indemnitee deems appropriate in his
sole discretion. The officer of the Company receiving any such request from
Indemnitee shall, promptly upon receipt of such a request for indemnification,
advise the Board of Directors in writing that Indemnitee has requested
indemnification.

 

Indemnification Agreement – I. Bobby Majumder

BRG

 

-5-

 

 

(b)          Upon written request by Indemnitee for indemnification pursuant to
Section 10(a) above, a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall promptly be made in the
specific case: (i) if a Change in Control shall have occurred, by Independent
Counsel, in a written opinion to the Board of Directors, a copy of which shall
be delivered to Indemnitee, which Independent Counsel shall be selected by the
Indemnitee and approved by the Board of Directors in accordance with Section
2-418(e)(2)(ii) of the MGCL, which approval will not be unreasonably withheld;
or (ii) if a Change in Control shall not have occurred, (A) by the Board of
Directors by a majority vote of a quorum consisting of Disinterested Directors
or, if such a quorum cannot be obtained, then by a majority vote of a duly
authorized committee of the Board of Directors consisting solely of one or more
Disinterested Directors, (B) if Independent Counsel has been selected by the
Board of Directors in accordance with Section 2-418(e)(2)(ii) of the MGCL and
approved by the Indemnitee, which approval shall not be unreasonably withheld,
by Independent Counsel, in a written opinion to the Board of Directors, a copy
of which shall be delivered to Indemnitee or (C) if so directed by a majority of
the members of the Board of Directors, by the stockholders of the Company. If it
is so determined that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made within ten (10) days after such determination.
Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination in the discretion of the Board of
Directors or Independent Counsel if retained pursuant to clause (ii)(B) of this
Section 10(b). Any Expenses incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company shall indemnify and hold Indemnitee harmless
therefrom.

 

(c)          The Company shall pay the reasonable fees and expenses of
Independent Counsel, if one is appointed.

 

Section 11.          Presumptions and Effect of Certain Proceedings.

 

(a)          In making any determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 10(a) of this Agreement, and the Company shall have the
burden of proof to overcome that presumption in connection with the making of
any determination contrary to that presumption.

 

(b)          The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, upon a plea of nolo
contendere or its equivalent, or entry of an order of probation prior to
judgment, does not create a presumption that Indemnitee did not meet the
requisite standard of conduct described herein for indemnification.

 

(c)          The knowledge and/or actions, or failure to act, of any other
director, officer, employee or agent of the Company or any other director,
trustee, officer, partner, manager, managing member, fiduciary, employee or
agent of any other foreign or domestic corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise shall not be imputed to Indemnitee for purposes of determining any
other right to indemnification under this Agreement.

 

Indemnification Agreement – I. Bobby Majumder

BRG

 

-6-

 

 

Section 12.          Remedies of Indemnitee.

 

(a)          If (i) a determination is made pursuant to Section 10(b) of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advance of Expenses is not timely made pursuant to Section 8 or
Section 9 of this Agreement, (iii) no determination of entitlement to
indemnification shall have been made pursuant to Section 10(b) of this Agreement
within thirty (30) days after receipt by the Company of the request for
indemnification, (iv) payment of indemnification is not made pursuant to Section
7 or Section 9 of this Agreement within ten days after receipt by the Company of
a written request therefor, or (v) payment of indemnification pursuant to any
other section of this Agreement or the charter or Bylaws of the Company is not
made within ten days after a determination has been made that Indemnitee is
entitled to indemnification, Indemnitee shall be entitled to an adjudication in
an appropriate court located in the State of Maryland, or in any other court of
competent jurisdiction, of his entitlement to such indemnification or advance of
Expenses. Alternatively, Indemnitee, at his option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. Indemnitee shall
commence a proceeding seeking an adjudication or an award in arbitration within
180 days following the date on which Indemnitee first has the right to commence
such proceeding pursuant to this Section 12(a); provided, however, that the
foregoing clause shall not apply to a proceeding brought by Indemnitee to
enforce his rights under Section 7 of this Agreement. Except as set forth
herein, the provisions of Maryland law (without regard to its conflicts of laws
rules) shall apply to any such arbitration. The Company shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration.

 

(b)          In any judicial proceeding or arbitration commenced pursuant to
this Section 12, Indemnitee shall be presumed to be entitled to indemnification
or advance of Expenses, as the case may be, under this Agreement and the Company
shall have the burden of proving that Indemnitee is not entitled to
indemnification or advance of Expenses, as the case may be. If Indemnitee
commences a judicial proceeding or arbitration pursuant to this Section 12,
Indemnitee shall not be required to reimburse the Company for any advances
pursuant to Section 8 of this Agreement until a final determination is made with
respect to Indemnitee’s entitlement to indemnification (as to which all rights
of appeal have been exhausted or lapsed). The Company shall, to the fullest
extent not prohibited by law, be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 12 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all of the provisions of this Agreement.

 

(c)          If a determination shall have been made pursuant to Section 10(b)
of this Agreement that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 12, absent a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification.

 

Indemnification Agreement – I. Bobby Majumder

BRG

 

-7-

 

 

(d)          In the event that Indemnitee is successful, pursuant to this
Section 12, in seeking a judicial adjudication of or an award in arbitration to
enforce his rights under, or to recover damages for breach of, this Agreement,
Indemnitee shall be entitled to recover from the Company, and shall be
indemnified by the Company for, any and all Expenses actually and reasonably
incurred by him in such judicial adjudication or arbitration. If it shall be
determined in such judicial adjudication or arbitration that Indemnitee is
entitled to receive part but not all of the indemnification or advance of
Expenses sought, the Expenses incurred by Indemnitee in connection with such
judicial adjudication or arbitration shall be appropriately prorated.

 

(e)          Interest shall be paid by the Company to Indemnitee at the maximum
rate allowed to be charged for judgments under the Courts and Judicial
Proceedings Article of the Annotated Code of Maryland for amounts which the
Company pays or is obligated to pay for the period commencing with the date on
which the Company was requested to advance expenses in accordance with Section 8
or Section 9 of this Agreement or to make the determination of entitlement to
indemnification under Section 10(b) of this Agreement and ending on the date
such payment is made to Indemnitee by the Company.

 

Section 13.          Defense of the Underlying Proceeding.

 

(a)          Indemnitee shall notify the Company promptly in writing upon being
served with any summons, citation, subpoena, complaint, indictment, request or
other document relating to any Proceeding which may result in the right to
indemnification or the advance of Expenses hereunder and shall include with such
notice a description of the nature of the Proceeding and a summary of the facts
underlying the Proceeding. The failure to give any such notice shall not
disqualify Indemnitee from the right, or otherwise affect in any manner any
right of Indemnitee, to indemnification or the advance of Expenses under this
Agreement unless the Company’s ability to defend in such Proceeding or to obtain
proceeds under any insurance policy is materially and adversely prejudiced
thereby, and then only to the extent the Company is thereby actually so
prejudiced.

 

(b)          Subject to the provisions of the last sentence of this
Section 13(b) and of Section 13(c) below, the Company shall have the right to
defend Indemnitee in any Proceeding which may give rise to indemnification
hereunder; provided, however, that the Company shall notify Indemnitee of any
such decision to defend within 15 calendar days following receipt of notice of
any such Proceeding under Section 13(a) above. The Company shall not, without
the prior written consent of Indemnitee, which shall not be unreasonably
withheld or delayed, consent to the entry of any judgment against Indemnitee or
enter into any settlement or compromise which (i) includes an admission of fault
of Indemnitee, (ii) does not include, as an unconditional term thereof, the full
release of Indemnitee from all liability in respect of such Proceeding, which
release shall be in form and substance reasonably satisfactory to Indemnitee or
(iii) would impose any Expense, judgment, fine, penalty or limitation on
Indemnitee. This Section 13(b) shall not apply to a Proceeding brought by
Indemnitee under Section 12 of this Agreement.

 

Indemnification Agreement – I. Bobby Majumder

BRG

 

-8-

 

 

(c)          Notwithstanding the provisions of Section 13(b) above, if in a
Proceeding to which Indemnitee is a party by reason of Indemnitee’s Corporate
Status, (i) Indemnitee reasonably concludes, based upon an opinion of counsel
approved by the Company, which approval shall not be unreasonably withheld, that
he may have separate defenses or counterclaims to assert with respect to any
issue which may not be consistent with other defendants in such Proceeding,
(ii) Indemnitee reasonably concludes, based upon an opinion of counsel approved
by the Company, which approval shall not be unreasonably withheld, that an
actual or apparent conflict of interest or potential conflict of interest exists
between Indemnitee and the Company, or (iii) if the Company fails to assume the
defense of such Proceeding in a timely manner, Indemnitee shall be entitled to
be represented by separate legal counsel of Indemnitee’s choice, subject to the
prior approval of the Company, which shall not be unreasonably withheld, and
Indemnitee shall be indemnified, or reimbursed (as applicable) by the Company
for the costs, expenses and fees associated therewith in accordance with the
terms and conditions of this Agreement. In addition, if the Company fails to
comply with any of its obligations under this Agreement or in the event that the
Company or any other person takes any action to declare this Agreement void or
unenforceable, or institutes any Proceeding to deny or to recover from
Indemnitee the benefits intended to be provided to Indemnitee hereunder,
Indemnitee shall have the right to retain counsel of Indemnitee’s choice,
subject to the prior approval of the Company, which shall not be unreasonably
withheld, at the expense of the Company (subject to Section 12(d) of this
Agreement), to represent Indemnitee in connection with any such matter.

 

Section 14.          Section 409A Compliance.

 

(a)          This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code (“Section 409A”) and regulations
promulgated thereunder. To the extent that any provision in this Agreement is
ambiguous as to its compliance with Section 409A or to the extent any provision
in this Agreement must be modified to comply with Section 409A (including,
without limitation, Treasury Regulation 1.409A-3(c)), such provision shall be
read, or shall be modified (with the mutual consent of the parties, which
consent shall not be unreasonably withheld), as the case may be, in such a
manner so that all payments due under this Agreement shall comply with Section
409A. For purposes of section 409A, each payment made under this Agreement shall
be treated as a separate payment. In no event may Indemnitee, directly or
indirectly, designate the calendar year of payment.

 

(b)          All reimbursements provided under this Agreement shall be made or
provided in accordance with the requirements of Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during Indemnitee’s lifetime (or during a shorter period of time specified in
this Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

 

Indemnification Agreement – I. Bobby Majumder

BRG

 

-9-

 

 

Section 15.          Non-Exclusivity; Survival of Rights; Subrogation.

 

(a)          The rights of indemnification and advance of Expenses as provided
by this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the charter or
Bylaws of the Company, any agreement or a resolution of the stockholders
entitled to vote generally in the election of directors or of the Board of
Directors, or otherwise. No amendment, alteration or repeal of this Agreement or
of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee in
his Corporate Status prior to such amendment, alteration or repeal, regardless
of whether a claim with respect to such action or inaction is raised prior or
subsequent to such amendment, alteration or repeal. No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right or remedy shall be cumulative and in addition to every other right
or remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion of any right or remedy hereunder, or otherwise, shall
not prohibit the concurrent assertion or employment of any other right or
remedy.

 

(b)          In the event of any payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

 

Section 16.          Insurance. The Company will use its reasonable best efforts
to acquire and maintain directors and officers liability insurance, on terms and
conditions deemed appropriate by the Board of Directors, with the advice of
counsel, covering Indemnitee or any claim made against Indemnitee by reason of
his Corporate Status and covering the Company for any indemnification or advance
of Expenses made by the Company to Indemnitee for any claims made against
Indemnitee by reason of his Corporate Status. Without in any way limiting any
other obligation under this Agreement, the Company shall indemnify Indemnitee
for any payment by Indemnitee arising out of the amount of any deductible or
retention and the amount of any excess of the aggregate of all judgments,
penalties, fines, settlements and Expenses incurred by Indemnitee in connection
with a Proceeding over the coverage of any insurance referred to in the previous
sentence. The purchase, establishment and maintenance of any such insurance
shall not in any way limit or affect the rights or obligations of the Company or
Indemnitee under this Agreement except as expressly provided herein, and the
execution and delivery of this Agreement by the Company and the Indemnitee shall
not in any way limit or affect the rights or obligations of the Company under
any such insurance policies. If, at the time the Company receives notice from
any source of a Proceeding to which Indemnitee is a party or a participant (as a
witness or otherwise) the Company has director and officer liability insurance
in effect, the Company shall give prompt notice of such Proceeding to the
insurers in accordance with the procedures set forth in the respective policies.

 

Section 17.          Coordination of Payments. The Company shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable or
payable or reimbursable as Expenses hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

 

Section 18.          Reports to Stockholders. To the extent required by the
MGCL, the Company shall report in writing to its stockholders the payment of any
amounts for indemnification of, or advance of Expenses to, Indemnitee under this
Agreement arising out of a Proceeding by or in the right of the Company with the
notice of the meeting of stockholders of the Company next following the date of
the payment of any such indemnification or advance of Expenses or prior to such
meeting.

 

Indemnification Agreement – I. Bobby Majumder

BRG

 

-10-

 

 

Section 19.          Joint and Several Liability. The REIT and the Operating
Partnership each agree to be held jointly and severally liable for their
obligations under this Agreement.

 

Section 20.          Duration of Agreement; Binding Effect.

 

(a)          This Agreement shall continue until and terminate on the later of
(i) the date that Indemnitee shall have ceased to serve as a director, officer,
employee or agent of the Company or as a director, trustee, officer, partner,
manager, managing member, fiduciary, employee or agent of any other foreign or
domestic corporation, real estate investment trust, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving in such capacity at the request of
the Company and (ii) the date that Indemnitee is or may no longer be subject to
any actual or possible Proceeding (including any rights of appeal thereto and
any Proceeding commenced by Indemnitee pursuant to Section 12 of this
Agreement).

 

(b)          The indemnification and advance of Expenses provided by, or granted
pursuant to, this Agreement shall be binding upon and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, officer, employee or agent of
the Company or a director, trustee, officer, partner, manager, managing member,
fiduciary, employee or agent of any other foreign or domestic corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise that such person is or was serving in such capacity at
the request of the Company, and shall inure to the benefit of Indemnitee and his
spouse, assigns, heirs, devisees, executors and administrators and other legal
representatives.

 

(c)          The Company shall require and cause any successor (whether direct
or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

 

(d)          The Company and Indemnitee agree herein that a monetary remedy for
breach of this Agreement, at some later date, may be inadequate, impracticable
and difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which he may be
entitled. Indemnitee shall further be entitled to such specific performance and
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bonds or
other undertakings in connection therewith. The Company acknowledges that, in
the absence of a waiver, a bond or undertaking may be required of Indemnitee by
a court, and the Company hereby waives any such requirement of such a bond or
undertaking.

 

Indemnification Agreement – I. Bobby Majumder

BRG

 

-11-

 

 

Section 21.          Severability. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including, without limitation, each portion of any
Section, paragraph or sentence of this Agreement containing any such provision
held to be invalid, illegal or unenforceable that is not itself invalid, illegal
or unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section, paragraph or
sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

Section 22.          Identical Counterparts. This Agreement may be executed in
one or more counterparts, each of which shall for all purposes be deemed to be
an original but all of which together shall constitute one and the same
Agreement. One such counterpart signed by the party against whom enforceability
is sought shall be sufficient to evidence the existence of this Agreement.

 

Section 23.          Headings. The headings of the paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.

 

Section 24.          Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

 

Section 25.          Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (i) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (ii) delivered by
Federal Express or other nationally recognized overnight delivery service, on
the first business day after the date on which it is deposited, or (iii) mailed
by certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:

 

(a)          If to Indemnitee, to the address set forth on the signature page
hereto.

 

Indemnification Agreement – I. Bobby Majumder

BRG

 

-12-

 

 

(b)          If to the Company, to:

 

712 Fifth Avenue, 9th Floor

New York, New York 10019

Attn: R. Ramin Kamfar

 

or to such other address as may have been furnished in writing to Indemnitee by
the Company or to the Company by Indemnitee, as the case may be.

 

Section 26.          Governing Law. The parties agree that this Agreement shall
be governed by, and construed and enforced in accordance with, the laws of the
State of Maryland, without regard to its conflicts of laws rules.

 

Section 27.          Miscellaneous. Use of the masculine pronoun shall be deemed
to include usage of the feminine pronoun where appropriate.

 

[SIGNATURE PAGE FOLLOWS]

 

Indemnification Agreement – I. Bobby Majumder

BRG

 

-13-

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  REIT:       BLUEROCK RESIDENTIAL GROWTH REIT, INC., a Maryland corporation

 

  By: /s/ Christopher J. Vohs   Name: Christopher J. Vohs   Title: Treasurer and
Chief Accounting Officer

 

  OPERATING PARTNERSHIP       BLUEROCK RESIDENTIAL HOLDINGS, L.P., a Delaware
limited partnership

 

  By: Bluerock Residential Growth REIT, Inc., a Maryland corporation   Its:
General Partner

 

  By: /s/ Christopher J. Vohs   Name: Christopher J. Vohs   Its: Treasurer and
Chief Accounting Officer

 

  INDEMNITEE:

 

  /s/ I. Bobby Majumder   I. Bobby Majumder, an individual

 

  Address: 4327 Potomac Avenue     Highland Park, Texas 75205

 

 

 

